DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 08/02/2022 are entered.  The amendments change the scopes of the previously presented claims and overcome the previously presented rejections as presented in the applicant’s remarks.  Previously presented rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: no reasonable combination of prior art references is found to disclose all of the claimed features, as a whole, as required in the currently allowed claims.  The amendments overcome the previously cited prior arts as presented in the applicant’s remarks filed on 08/02/2022 as the previously cited prior arts fail to disclose the claimed feature of “wherein the ROs are configured for the 4-step RACH procedure, and each of the N number of the ROs are included one by one in each of N number of Resource Block (RB) sets, and the N number of the ROs are Frequency Division Multiplexed (FDMed), wherein an RO offset is determined based on a gap between (i) a starting RB index of a first RO with a lowest frequency among the ROs and (ii) a lowest RB index of a RB set including the first RO among the RB sets, wherein each of starting RB indices of N-1 number of second ROs among the ROs is determined based on the RO offset and each lowest RB index of each RB set including each second RO among the RB sets, and wherein the specific RO is the first RO or one of the second ROs”.  Rastegardoost (US 2020/0229157) is a found prior art relevant to these claimed features.  Rastegardoost discloses the use of an offset of a lowest PRACH occasion in frequency domain with respect to a frequency resource block (i.e. paragraph [0319]) and the use of ROs in a 4-step RACH procedure.  However, Rastegardoost  does not disclose that “each of starting RB indices of N-1 number of second ROs among the ROs is determined based on the RO offset and each lowest RB index of each RB set including each second RO among the RB sets” as required by the currently allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473